Name: Commission Regulation (EEC) No 1494/86 of 16 May 1986 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention of the market in butter and cream
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  financial institutions and credit;  accounting
 Date Published: nan

 17 . 5 . 86 Official Journal of the European Communities No L 131 /25 COMMISSION REGULATION (EEC) No 1494/86 of 16 May 1986 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention of the market in butter and cream HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . In Article 6 (2) (c), ' 10,5 % ' is replaced by '9,5 % '. 2 . In Article 24 (3) (c), ' 10,5 % ' and 7,5 % ' are replaced by '9,5 % ' and '6,5 % ' respectively. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 2576/85 (4), fixes the interest rate used to calculate finance costs and Article 24 (3) the various storage-cost compo ­ nents ; whereas the interest rates laid down in those Articles should be adjusted in the light of the trend of real interest rates recorded in the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 90, 14 . 4 . 1969 , p. 12 . (4) OJ No L 246, 13 . 9 . 1985, p. 19 .